FltED
                                                                                                   NOV - 6 t009
                                    UNITED STATES DISTRICT COURT                            Clerk, U.S. District and
                                    FOR THE DISTRICT OF COLUMBIA                              Bankruptcy Courts

      Angelo Richardson,                                     )
                                                             )
                     Plaintiff,                              )
                                                             )
                     v.                                      )
                                                             )
                                                                     Civil Action No.       09 2090
      Eleanor Holmes,                                        )
                                                             )
                     Defendant.                              )


                                         MEMORANDUM OPINION

              This matter is before the Court on plaintiffs pro se complaint and application to proceed

      in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

      of subject matter jurisdiction.

             The subject matter jurisdiction of the federal district courts is limited and is set forth

      generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

      only when a "federal question" is presented or the parties are of diverse citizenship and the

      amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

      plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

      plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

              Plaintiff, a District of Columbia resident, sues Eleanor Holmes of the District of

      Columbia "[t]o have congress legal right to expunge Court case .... " The one-page complaint

      neither presents a federal question nor provides a basis for diversity jurisdiction because the

      parties are not of diverse citizenship and no amount in controversy is pleaded. Accordingly, the

      complaint will be dismissed. A separate Order accompanies this Memorandum Opinion.

                                                             (?~ ~-.....-c.-
      Date: October;2,    b, 2009                            United States District Judge




)~\